Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s amendments submitted in the after final response on 01/12/2022 are not entered. The amendments below are entered in their place to resolve the remaining issues from the latest issued final office action and also address the earlier cited Yamauchi et al reference (Fig 7) to place the application in condition for allowance. 
The prior 101 and 112 rejections are withdrawn in view of the amendments below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gero McClellan on 2/9/2022.

Amend the application’s claims as follows:

1.	(Currently Amended)	A method comprising:
receiving data including a medically-related input term in a source language;
plurality of target languages to obtain a set of translated terms of the input term;
for each respective translated term in the set of translated terms, translating, using a second dictionary, from one or more pre-defined domain specific dictionaries, that is specific to a medical domain, the respective translated term back into the source language to obtain an output list of normalized versions of the input term, wherein each normalized version in the output list are specific to the medical domain;
assigning a respective score to each respective entry of the output list of normalized versions based on a respective probability of the respective entry being the most standard version of the input term; 
identifying an entry of the output list having a highest score; and
providing the entry of the output list having the highest score as normalized input to a medical data processing application that processes the data .

2.	(Previously Presented)	The method of claim 1, wherein the input term is a common version of a medical concept, condition, object, process, or drug. 

3.	(Currently Amended)	The method of claim 1, wherein each element of the set of translations is translated back into the source language using the one or more pre-defined domain specific dictionaries.


	
5.	(Previously Presented)	The method of claim 1, wherein the input term is used in spoken Chinese.

6.	(Currently Amended)	The method of claim 1, wherein the plurality of target languages includes two separate target languages.

7.	(Original)	The method of claim 6, wherein the two separate target languages are each European languages.

8.	(Original)	The method of claim 6, wherein, for each of the two separate target languages a body of published medical literature exists.

9.	(Previously Presented)	The method of claim 1, further comprising outputting each entry of the output list, and its score, to the medical data processing application .

10.	(Currently Amended)	The method of claim 1, wherein the score of each entry of the output list is determined by one or more of: 
plurality of target languages that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry.  

11 -15.	(Canceled)

16.	(Currently Amended)	A computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising: 
receiving data including a medically-related input term in a source language;
translating, using a first plurality of target languages to obtain a set of translated terms of the input term;
for each respective translated term in the set of translated terms, translating, using a second dictionary, from one or more pre-defined domain specific dictionaries,  that is specific to a medical domain, the respective translated term back into the source language to obtain an output list of normalized versions of the input term, wherein each normalized version in the output list are specific to the medical domain; 
assigning a respective score to each respective entry of the output list of normalized versions based on a respective probability of the respective entry being the most standard version of the input term; 
identifying an entry of the output list having a highest score; and
as normalized input to a medical data processing application that processes the data 

17.	(Currently Amended)	The computer program product of claim 16, wherein the computer-readable program code is further executable to:
output each entry of the output list, and its score, to the medical data processing application 

18.	(Currently Amended)	The computer program product of claim 16, wherein each element of the set of translations is translated back into the source language using the one or more pre-defined domain specific dictionaries.

19.	(Previously Presented)	The computer program product of claim 18, wherein the one or more pre-defined domain specific dictionaries are professional, scientific, or academic.

20.	(Currently Amended)	The computer program product of claim 16, wherein the score of each entry of the output list is determined by one or more of: 
relative frequency of the entry in the source language, relative frequency of a term in the plurality of target languages that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry.  

21.	(Currently Amended)	A system, comprising:

a memory containing a program which when executed by the one or more computer processors performs an operation, the operation comprising:
receiving data including a medically-related input term in a source language;
translating, using a first dictionary, the input term from the source language into a plurality of target languages to obtain a set of translated terms of the input term;
for each respective translated term in the set of translated terms, translating, using a second dictionary, from one or more pre-defined domain specific dictionaries,  that is specific to a medical domain, the respective translated term back into the source language to obtain an output list of normalized versions of the input term, wherein each normalized version in the output list are specific to the medical domain;
assigning a respective score to each respective entry of the output list of normalized versions based on a respective probability of the respective entry being the most standard version of the input term; 
identifying an entry of the output list having a highest score; and
providing the entry of the output list having the highest score as normalized input to a medical data processing application that processes the data 

22.	(Currently Amended	The system of claim 21, the operation further comprising:
the medical data processing application 

23.	(Currently Amended)	The system of claim 21, wherein each element of the set of translations is translated back into the source language using the one or more pre-defined domain specific dictionaries.

24.	(Previously Presented)	The system of claim 23, wherein the one or more pre-defined domain specific dictionaries are professional, scientific, or academic.

25.	(Currently Amended)	The system of claim 21, wherein the score of each entry of the output list is determined by one or more of: 
relative frequency of the entry in the source language, relative frequency of a term in the plurality of target languages that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry.  



Allowable Subject Matter
Claims 1-10 and 16-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

term into a plurality of terms in a plurality of languages, translating each of the plurality of terms in the plurality of languages back into the first language using a domain specific dictionary. This distinguishing feature when combined with the remaining limitations of its corresponding independent claim, helps makes the application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178